DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 03/10/2022.
Claims 1-2, 7, 10-12, and 20 have been amended. 
Claims 1-20 remain pending in this application.


Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections of claims in the previous office action are have been maintained.
Claims 8, 10 and 18, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 9, 11, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20090063251, Rangarajan, et al. to hereinafter Rangarajan in view of United States Patent Publication US 20130325551, Rosenberg, et al. to hereinafter Rosenberg in view of United States Patent Number US 8738421, Ali, et al. to hereinafter Ali in view of United States Patent Publication US 20050125341, Miri, et al.

Referring to Claim 1, Rangarajan teaches a system comprising:
one or more processors (
Rangarajan: Sec. 0158, 0006, 0012, 0112, describes the computer system which includes processors);
one or more non-transitory computer-readable storing computing instructions configured to run on the one or more processors and cause the one or more processors to perform:
calculating a halo weight for at least one item of a set of items, wherein the calculating is based on a halo revenue generated by the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items (
Rangarajan: Sec. 0037, describes the process for determining the halo effect of item. Rangarajan: Sec. 0036, describes the set of items);
calculating an item-wise elasticity for the at least one item of the set of items (
Rangarajan: Sec. 0035, describes the process for determining the elasticity of item. Rangarajan: Sec. 0036, describes determining the elasticity for a set of items);
calculating a line-wise elasticity for the at least one item of the set of items (
Rangarajan: Sec. 0035, describes the process for determining the elasticity of correlated items, in which the Examiner is interpreting as a line for a set of items. Rangarajan: Sec. 0036, describes determining the elasticity for a set of items);
calculating an aggregate elasticity for the at least one item using the item-wise elasticity and the line-wise elasticity (
Rangarajan: Sec. 0035, describes the process for determining the elasticity of the group of items, in which the Examiner is interpreting the item and line-wise as a group. Rangarajan: Sec. 0036, describes determining the elasticity for a set of items);
accessing a database comprising sales data and price data for the set of items (
Rangarajan: Sec. 0024 0027, 0155, 0156 describes storing and receiving data from a database. Rangarajan at 0032, 0168 teaches the sales and price data); 

calculating a demand forecast for the at least one item of the set of items (
Rangarajan: Sec. 0014, describes determining the forecast demand for items Rangarajan: Sec. 0036, describes determining the demands for individual items);
optimizing an objective function comprising the halo weight, the aggregate elasticity, the demand forecast, and at least one external constraint, a linearized elasticity of the at least one item, and an optimized price of the at least one item; (
Rangarajan: Sec. 0033, 0037, 0140, 0169 describes optimization by using techniques that includes halo, elasticity, forecasting demand, and several external constraint including price adjustments, which is similar to the Applicant’s specification at 0066.
Rangarajan: Sec. 0025-0027 describes the graphing of data which includes the linearizing of datasets which includes items, elasticity, forecasting demand, and several external constraint including price; wherein the prices changes includes price optimization (0022, 0140). This is similar to the Applicant’s specification at 0065, as the Applicant’s specification seems to not clearly define what is linearized elasticity.);
adjusting at least one price of the at least one item based on the objective function, as optimized (
Rangarajan: Sec. 0033, 0027, 0036, 0056, 0169 describes the changing and price adjustments for items, which is similar to the Applicant’s specification at 0066);

Rangarajan does not explicitly teach displaying the at least one price, as adjusted, for the at least one item on a display device of a user. 
	However, Rosenberg teaches displaying the at least one price, as adjusted, for the at least one item on a display device of a user (
Rosenberg: Sec. 0068, 0069, 0110 describes the input of changing prices. Rosenberg: Sec. 0030-0032, describes displaying of data via a displaying device of a user.).

Rangarajan and Rosenberg are both directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan, which teaches detecting and modifying pricing information in view of Rosenberg, to efficiently apply analysis of pricing to enhancing the capability to inputting and displaying pricing information. (See Rosenberg at 0068, 0069, 0109, 0110).

Rangarajan and Ali both teaches calculating a demand forecast for the at least one item of the set of items.
Rangarajan in view of Rosenberg does not explicitly teach dividing the sales data and the price data for the at least one item into a training data set and a test data set; training multiple different models on the training data set; determining respective accuracy of each different model of the multiple different models, as trained, using the test data set; calculating a demand forecast for the at least one item of the set of items using a most accurate model of the multiple different models, as trained.
However, Ali teaches these limitations.
dividing the sales data and the price data for the at least one item into a training data set and a test data set (
Ali Col. 5 Ln. 61 – Col. 6 Ln. 15, One model is trained for each subcategory across all stores and SKUs in that subcategory independently. The predictive accuracy of the models is predicted on the respective holdout test datasets that contain observations from more recent time periods than the training data to make sure that the evaluation procedure reflects the operational realities.
The dataset was provided by the leading grocery store chain, and contained daily unit sales, price, and feature information for five stores, and 115 SKUs in black tea category for a total of 451 SKU-store combinations over the Sep. 6, 2006-Sep. 30, 2008 time frame. The first 18 months data was used to create the variables and to generate the training data, and the remaining 7 months as validation and test data, out of which one fifth of the observations were randomly chosen as validation dataset, with the rest as test dataset.); 
Ali describes the model training data that includes prices and test data.

training multiple different models on the training data set (
Ali Col. 7 Table 1 and 2, describes training data sets of different models); 
determining respective accuracy of each different model of the multiple different models, as trained, using the test data set; calculating a demand forecast for the at least one item of the set of items using a most accurate model of the multiple different models, as trained (
Ali Col. 1 Ln. 40-55, When a model over-fits, it describes the noise in the data to decrease the estimation error. Consequently, it will have a high accuracy on the training data, but a low generalization capability, leading to poor out-of-sample prediction performance. Parsimony is desirable to avoid over-fitting the training data and to achieve model transparency and, interpretability.
Ali Col. 4 Ln. 10-43, The wrapper method searches through the space of variable subsets using the estimated accuracy from the specific model as the measure of goodness for a particular variable subset—stepwise regression can be thought as a pre-cursor to the wrapper method. Compared to the filter methods, wrapper methods provide more accurate solutions; however, in general they are slow and computationally very expensive for problems that have large number of variables. Embedded methods select variables during training and are model specific.
Ali Col. 4 Ln. 58-67, The λ parameter in the objective function expresses the tradeoff between accuracy in the training dataset and the model complexity. A smaller λ value favors less complex models. As we indicated earlier, high complexity is undesirable, due to over-fitting, but also because it decreases model interpretability. Black box models do not allow managers to evaluate whether the dynamics the model is based on will continue into the future, which may lead to lack of support for system implementation
Ali Col. 7 Ln. 50-67, Further, to investigate effect of the estimation method and model structure, we compare the accuracy and complexity of the resulting Driver Moderator models with two methods that share the same driver and moderator variables and use the same pooled training sample. These two methods are a) the regression trees with extensive features method that was found to be the most accurate method for forecasting SKU sales in the presence of promotions, and b) the OLS stepwise regression model that uses the same features, i.e., drivers, moderators and their multiplicative interactions, as in the proposed method. By comparing the Driver Moderator method with the regression trees we evaluate whether the restricted model structure and estimation procedure have a negative effect on prediction accuracy. The comparison with the widely available stepwise regression procedure evaluates whether the additional sophistication in the model training with the epsilon insensitive regularized loss function is necessary.
Ali Col. 8 Ln. 16-67, The Driver Moderator models are estimated using the Bundle Methods for Regularized Risk Minimization method. We measure the out-of-sample accuracy on the test datasets with mean absolute error of the predictions Ŷijt. This allows SKU-store combinations of all sizes to contribute to the accuracy measure, as the Ŷijt are the predictions for the particular SKU-store combination normalized by its historical average number sold.); 
Ali describes calculations for predicting, forecasting, and determining the accuracy of multiple different models for the dataset which includes test data.

Rangarajan, Rosenberg, and Ali are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan view of Rosenberg, which teaches detecting and modifying pricing information in view of Ali, to efficiently apply analysis of pricing to improving the exploration of data to include the modeling of various types of data. (See Ali at Col. 2 Ln. 56-67; Col. 6 Ln. 45-56; Col. 8).

Rangarajan and Miri both teaches halo how Miri teaches the process for determining and executing halo and affinity activities.
Rangarajan in view of Rosenberg in view of Ali does not explicitly teach calculating a halo weight for at least one item of a set of items, wherein the calculating is based on a halo revenue generated by the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items. 
However, Miri teaches calculating a halo weight for at least one item of a set of items, wherein the calculating is based on a halo revenue (See Rangarajan) generated by the at least one item, and wherein the halo weight comprises an effect that sales of the at least one item has on sales of the set of items (
Miri: Sec. 0148, 0149 describes the process for determining the halo effect of item. Miri: Sec. 0148, 0149, describes the user of a set of items for determining halo method, in which the Examiner is interpreting as a halo weight);

Rangarajan, Rosenberg, Ali, Miri are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali, which teaches detecting and modifying pricing information in view of Miri, to efficiently apply analysis of pricing to refining the method for analyzing financial information to include using various tools to examine companies. (See Miri at 0005, 0027, 0036, 0050).


Referring to Claim 2, Rangarajan teaches the system of claim 1, wherein the computing instructions are further configured to cause the one or more processors to perform functions comprising:
excluding items from the set of items that do not meet predetermined requirements (
Rangarajan: Sec. 0007 describes the excluding items and good that do not meet constraints.);
selecting line items and ladder items of the items not excluded from the set of items (
Rangarajan: Sec. 0035, describes the process for determining the elasticity of correlated items, in which the Examiner is interpreting as a line for a set of items. Rangarajan: Sec. 0036, describes determining the elasticity for a set of items which includes different sizes, which is similar the Applicant’s specification at 
0049 that teaches ladder items);
the at least one item comprises the items not excluded from the set of items, the line items, and the ladder items (
Rangarajan: Sec. 0036, describes selecting items which includes of different sizes, which is a ladder item).

Referring to Claim 5, Rangarajan teaches the system of claim 1, wherein optimizing the objective function comprises:
maximizing overall market sales for the set of items (
Rangarajan: Sec. 0022, 0023, 0032 describes the instruments for the maximizing of the overall profit in the market which effects the sales and prices);
maximizing a total expected volume for the at least one item of the set of items weighted by the halo weight (Rangarajan: Sec. 0032, 0033 describes the calculation for determining the demand volume for an item out of a set of items which includes the halo effect, in which the Examiner is interpreting the halo effect as halo weight).

Referring to Claim 6, Rangarajan teaches the system of claim 1, wherein the at least one external constraint comprises at least one of:
the at least one price of the at least one item, as adjusted, is lower than at least one pre- adjustment price of the at least one item (
Rangarajan: Sec. 0037, 0140, 0169 describes the lowing of price in response to demand);
a total profit loss due to the at least one price, as adjusted, of the at least one item is lower than a predetermined budget (
Rangarajan: Sec. 0005 teaches the loss of profit, Rangarajan 0026, 0123, 0127 teaches the calculation of revenue for items and budget and the decrease of price.);
line items of the at least one item have a same price as the at least one price, as adjusted, of the at least one item; or ladder items of the at least one item have a lower unit price than at least one unit price of the at least one item.

Referring to Claim 7, Rangarajan teaches the system of claim 6, wherein:
the at least one external constraint comprises at least two external constraints (
Rangarajan: Sec. 0025, 0036, 0037, 0140, several external constraint including price adjustments and adjusting pricing to maximize profits. The price adjust can be lower or higher, which is similar to the Applicant’s specification at 0066);

Rangarajan does not explicitly teach the computing instructions are further configured to cause the one or more processors to perform functions comprising:
identifying a conflict between the at least two external constraints, the at least two external constraints comprising:
the line items of the at least one item have the same price as the at least one price of the at least one item, as adjusted; the ladder items of the at least one item have the lower unit price than the unit price of the at least one item, as adjusted; in response to identifying the conflict, applying an external constraint of the at least two external constraints comprising the line items of the at least one item having the same price as the at least one price of the at least one item, as adjusted, before applying an external constraint of the at least two external constraints comprising the ladder items of the at least one item having the lower unit price than the unit price of the at least one item, as adjusted.
	However, Rosenberg teaches these limitations
the computing instructions are further configured to perform: (
Rosenberg: Sec. 0029, 0123-0125, describes the computing instructions);
identifying a conflict between the at least two external constraints, the at least two external constraints comprising:
(1) the line items of the at least one item have the same price as the at least one price of the at least one item, as adjusted (
Rosenberg: Sec. 0113, 0114, 0117, describes the input of changing prices for determining optimization. Rosenberg: Sec. 0038, 0039, 0115, describes same price items, as well as, items of the same brand and different flavors);
(2) the ladder items of the at least one item have the lower unit price than the unit price of the at least one item, as adjusted (
Rosenberg: Sec. 0113, 0114, 0117, describes the input of changing prices for determining optimization. Rosenberg: Sec. 0038, 0039, 0051, describes lower price of items of different volumes);

in response to identifying the conflict, applying (1) before applying (2) (
Rosenberg: Sec. 0113, 0114, 0117, describes the input of changing prices for determining optimization. Rosenberg: Sec. 0038, 0039, 0115, describes same price items, as well as, items of the same brand and different flavors
Rosenberg: Sec. 0038, 0039, 0058-0060, 0088, 0089 describes addressing the pricing rules for different products which will include prices changes.
Rosenberg: Sec. 0089, “set of recommended prices in which one or more products can be assigned a price different than an original price of the product. In theory, such an approach produces an ideal set of prices that maximize revenue and/or profit.”).

Rangarajan and Rosenberg are both directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan, which teaches detecting and modifying pricing information in view of Rosenberg, to efficiently apply analysis of pricing to enhancing the capability to inputting and displaying pricing information. (See Rosenberg at 0068, 0069, 0109, 0110).

Referring to Claim 9, Rangarajan teaches the system of claim  1, wherein the halo revenue, sum of revenue (
Rangarajan Sec. 0026, 0123, 0127 teaches the calculation of revenue for items and budget).

Rangarajan and Rosenberg both teaches sum of revenue (See Rangarajan above and Rosenberg Sec. 0109 teaches determining total revenue. 
Rangarajan and Miri both teaches halo how Miri teaches the process for determining and executing halo and affinity activities.
Rangarajan in view of Rosenberg in view of Ali does not explicitly teach wherein the halo revenue generated by the at least one item comprises a sum of revenue generated by a second set of items, the set of items comprising the second set of items, and the second set of items having an affinity for the at least one item. 
However, Miri teaches wherein the halo revenue generated by the at least one item comprises a sum of revenue (See Rangarajan and Rosenberg) generated by a second set of items, the set of items comprising the second set of items, and the second set of items having an affinity for the at least one item (
Miri: Sec. 0148, 0149 describes the process for determining the halo effect of item. Miri: Sec. 0148, 0149, describes the user of a set of items for determining halo method, in which the Examiner is interpreting as a halo weight. Furthermore, the numbers used in the halo method is more than one counterparty, where in the Examiner is interpreting as second set of items );

Rangarajan, Rosenberg, Ali, Miri are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali, which teaches detecting and modifying pricing information in view of Miri, to efficiently apply analysis of pricing to refining the method for analyzing financial information to include using various tools to examine companies. (See Miri at 0005, 0027, 0036, 0050).

Claims 11, 12, 15-17, and 19 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 2, 5-7, and 9. Regarding a method being implemented via execution of computing instructions configured to run at one or more processors and configured to be stored at non-transitory computer-readable media, the method comprising:
(Rangarajan: Sec. 0149, 0158 describes the use of processors and computer-readable media.)


Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20090063251, Rangarajan, et al. to hereinafter Rangarajan in view of United States Patent Publication US 20130325551, Rosenberg, et al. to hereinafter Rosenberg in view of United States Patent Number US 8738421, Ali, et al. to hereinafter Ali in view of United States Patent Publication US 20050125341, Miri, et al.to hereinafter Miri in view of United States Patent Number US 5602761, Spoerre, et al. to hereinafter Spoerre in view of United States Patent Publication US 20140258355, Chu, et al.

Referring to Claim 3, Rangarajan teaches the system of claim 1, wherein calculating the demand forecast for the at least one item of the set of items comprises:
aggregating the sales data and the price data for the at least one item over the one or more stores for a predefined period of time (
Rangarajan: Sec. 0024 0027, 0155, 0156 describes storing and receiving data from a database. Rangarajan at 0032, 0168 teaches the sales and price data; Rangarajan at 0005 teaches that this data is related to retail stores; Rangarajan at 0043, 0165 teaches time period);
calculating the demand forecast for the at least one item of the set of items using (a) the sales data and the price data, as aggregated, and (b) (
Rangarajan: Sec. 0022 teaches the forecasting of demand. 0025, 0056, 0041, describes the calculation of demand with the use of sales and price data.) 

Rangarajan in view of Rosenberg in view Ali in view of Miri does not explicitly teach at least one of:
an exponential weighted moving average model; an autoregressive moving average model.
	However, Spoerre teaches these limitations
 at least one of:
an exponential weighted moving average model (
Spoerre: Col. 6, Ln. 50-55 describes the use of autoregressive moving average model.);
or an autoregressive moving average model (
Spoerre: Col. 6, Ln. 24-37 describes the use of autoregressive moving average model.).

Rangarajan, Rosenberg, Ali, Miri, Spoerre are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract; Spoerre at Col. 1, Ln. 50-60). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali in view of Miri, which teaches detecting and modifying pricing information in view of Spoerre, to efficiently apply analysis of pricing to improving the modifying of financial information to include using various tools to execute calculations. (See Spoerre at Col. 4, Ln. 23-35).

Rangarajan in view of Rosenberg in view of Ali in view of Miri in view of Spoerre does not explicitly teach a generalized linear model with a log-link function.
	However, Chu teaches a generalized linear model with a log-link function (
Chu: Sec. 0007, 0030 describes the generalized linear model including a distribution and a link function);

Rangarajan, Rosenberg, Miri, Spoerre, Chu are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract; Spoerre at Col. 1, Ln. 50-60; Chu). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali in view of Miri, in view of Spoerre, which teaches detecting and modifying pricing information in view of Chu, to efficiently apply analysis of pricing to improving the modifying of financial information to include using various tools to execute calculations. (See Chu at 0010-0013).

Referring to Claim 4, Rangarajan teaches the system of claim 3, wherein:
the most accurate model (
Rangarajan: Sec. 0009, 0040 teaches the determining an accurate model.)
the objective function further comprises the most accurate model (
Rangarajan: Sec. 0033, 0037, 0140, 0169 describes the objective function by the optimization of using techniques that includes halo, elasticity, forecasting demand, and several external constraint including price adjustments, which is similar to the Applicant’s specification at 0066
Rangarajan: Sec. 0009, 0040 teaches the determining an accurate model.).

Rangarajan in view of Rosenberg does not explicitly teach the most accurate model of the multiple different models, as trained.
However, Ali teaches these limitations.
the most accurate model of the multiple different models, as trained. (
Ali Col. 7 Table 1 and 2, describes training data sets of different model.
 Ali Col. 1 Ln. 40-55, When a model over-fits, it describes the noise in the data to decrease the estimation error. Consequently, it will have a high accuracy on the training data, but a low generalization capability, leading to poor out-of-sample prediction performance. Parsimony is desirable to avoid over-fitting the training data and to achieve model transparency and, interpretability.
Ali Col. 4 Ln. 10-43, The wrapper method searches through the space of variable subsets using the estimated accuracy from the specific model as the measure of goodness for a particular variable subset—stepwise regression can be thought as a pre-cursor to the wrapper method. Compared to the filter methods, wrapper methods provide more accurate solutions; however, in general they are slow and computationally very expensive for problems that have large number of variables. Embedded methods select variables during training and are model specific.
Ali Col. 4 Ln. 58 – 67, The λ parameter in the objective function expresses the tradeoff between accuracy in the training dataset and the model complexity. A smaller λ value favors less complex models. As we indicated earlier, high complexity is undesirable, due to over-fitting, but also because it decreases model interpretability. Black box models do not allow managers to evaluate whether the dynamics the model is based on will continue into the future, which may lead to lack of support for system implementation
Ali Col. 7 Ln. 50-67, Further, to investigate effect of the estimation method and model structure, we compare the accuracy and complexity of the resulting Driver Moderator models with two methods that share the same driver and moderator variables and use the same pooled training sample. These two methods are a) the regression trees with extensive features method that was found to be the most accurate method for forecasting SKU sales in the presence of promotions, and b) the OLS stepwise regression model that uses the same features, i.e., drivers, moderators and their multiplicative interactions, as in the proposed method. By comparing the Driver Moderator method with the regression trees we evaluate whether the restricted model structure and estimation procedure have a negative effect on prediction accuracy. The comparison with the widely available stepwise regression procedure evaluates whether the additional sophistication in the model training with the epsilon insensitive regularized loss function is necessary.
Ali Col. 8 Ln. 16-67, The Driver Moderator models are estimated using the Bundle Methods for Regularized Risk Minimization method. We measure the out-of-sample accuracy on the test datasets with mean absolute error of the predictions Ŷijt. This allows SKU-store combinations of all sizes to contribute to the accuracy measure, as the Ŷijt are the predictions for the particular SKU-store combination normalized by its historical average number sold.); 
Ali describes calculations for predicting, forecasting, and determining the accuracy of multiple different models for the dataset.

Rangarajan, Rosenberg, and Ali are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan view of Rosenberg, which teaches detecting and modifying pricing information in view of Ali, to efficiently apply analysis of pricing to improving the exploration of data to include the modeling of various types of data. (See Ali at Col. 2 Ln. 56-67; Col. 6 Ln. 45-56; Col. 8).


Rangarajan in view of Rosenberg in view of Ali in view of Miri does not explicitly teach 
an exponential weighted moving average model; or an autoregressive moving average model.
	However, Spoerre teaches the limitations
 an exponential weighted moving average model (
Spoerre: Col. 6, Ln. 50-55 describes the use of autoregressive moving average model.);
or an autoregressive moving average model (
Spoerre: Col. 6, Ln. 24-37 describes the use of autoregressive moving average model.).

Rangarajan, Rosenberg, Ali, Miri, Spoerre are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract; Spoerre at Col. 1, Ln. 50-60). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali in view of Miri, which teaches detecting and modifying pricing information in view of Spoerre, to efficiently apply analysis of pricing to improving the modifying of financial information to include using various tools to execute calculations. (See Spoerre at Col. 4, Ln. 23-35).

Rangarajan in view of Rosenberg in view of Ali in view of Miri in view of Spoerre does not explicitly teach a generalized linear model with a log-link function.
	However, Chu teaches a generalized linear model with a log-link function (
Chu: Sec. 0007, 0030 describes the generalized linear model including a distribution and a link function);

Rangarajan, Rosenberg, Miri, Spoerre, Chu are all directed to the analysis of pricing (See Rangarajan at 0037, 0005, 0023, 0025; Rosenberg at 0064, 0059 ; Ali at Col. 1 Ln 28-37, Col. 2 Ln 56-67, Col. 4 Ln 1-9; Miri at Abstract; Spoerre at Col. 1, Ln. 50-60; Chu). Rangarajan discloses that additional elements, such as forecasting and optimization algorithms can be considered (See Rangarajan at 0022). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rangarajan in view of Rosenberg in view of Ali in view of Miri, in view of Spoerre, which teaches detecting and modifying pricing information in view of Chu, to efficiently apply analysis of pricing to improving the modifying of financial information to include using various tools to execute calculations. (See Chu at 0010-0013).

Claims 13 and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 3 and 4. 

Response to Arguments
Applicant’s arguments filed 03/10/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/10/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant’s argues that nowhere does Rangarajan or the other prior arts teach or suggest "optimizing an objective function comprising the halo weight, the aggregate elasticity, the demand forecast, at least one external constraint, a linearized elasticity of the at least one item, and an optimized price of the at least one item," as required by amended independent claims 1 and 11.
In response, the Examiner respectfully disagree. Rangarajan: Sec. 0025-0027 describes the graphing of data which includes the linearizing of datasets which includes items, elasticity, forecasting demand, and several external constraint including price; wherein the prices changes includes price optimization (0022, 0140). This is similar to the Applicant’s specification at 0065, as the definition of linearized is to make something linear, in which liner is “of, relating to, resembling, or having a graph that is a line and especially a straight line”; https://www.merriam-webster.com/dictionary/linear. Additionally, the Applicant’s specification seems to not clearly define what is linearized elasticity. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Desai et al., U.S. Pub. 20080077459, (discussing the optimizing of prices for items).
Kraehmueller et al., U.S. Patent Number. 8078485, (discussing the price management within a logistics environment). 
Cohen et al., WO2015041778, (discussing the price management within a demand model and product promotion). 
Zhang et al., A Dynamic Pricing Strategy For A 3PL Provider With Heterogeneous Customers, https://prism.ucalgary.ca/bitstream/handle/1880/111534/Nault_ADyanamicPricing2015.pdf?sequence=1&isAllowed=y International Journal of Production Economics, 2015 (discussing the determining for the probability of sales).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624